Case 1:17-cr-00357-LAK Document 438 Filed 01/18/19 Page 1 of 1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio £. Mollo Building
One Saint Andrew's Plaza~
New York, New York 10007

January 16, 2019

   

 

 

BY E-MAIL i! 2 GT) NY” meee wer}
The Honorable Lewis A. Kaplan | i!
United States District Judge pf POC (LEWIN tt
Southern District of New York iS SLE OCCRON ICALLY CiLED i
500 Pearl Street, Room 2240 iho DOC # th
New York, New York 10007 D5 Cy ANT |

Ip ATE FILED: mA ra

Re: United States v. David Blaszezak et al. =
17 Cr. 357 (LAK)

Dear Judge Kaplan:

The Government writes in response to defendant Theodore Huber’s January 16,
2019 request to modify the terms of his bail to permit him to travel to: (a) Colorado, Utah, and
Arizona from January 31 to February 10, 2019, and (b) Florida from February 16 to 23, 2019. The
Government has no objection to the defendant’s request.

Respectfully submitted,

ROBERT KHUZAMI

Attorney for the United States
Acting Under Authority Conferred
by 28 U.S.C. § 515

By: /s/
Tan McGinley
Joshua A. Naftalis
Assistant United States Attorneys
(212) 637-2257/2310

CC! Barry Berke, Esq. (by e-mail)
Dani James, Esq. (by e-mail)
Randie Q. Phillips, U.S. Probation Officer (by e-mail)

 
